           Case 5:19-cv-01802-LCB Document 17 Filed 01/16/20 Page 1 of 8                       FILED
                                                                                      2020 Jan-16 PM 03:26
                                                                                      U.S. DISTRICT COURT
                                                                                          N.D. OF ALABAMA
                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ALABAMA
                           NORTHEASTERN DIVISION

RHONDA BOYETTE,                              )
                                             )
      Plaintiff                              )
                                             )
v.                                           )    CASE NO. 5:19-cv-01802-HNJ
                                             )
MARCUS ADAMS,                                )
                                             )
      Defendant.                             )

                         FIRST AMENDED COMPLAINT

      Plaintiff Rhonda Boyette complains of defendant, stating as follows:

                                         Parties

      1.       Rhonda Boyette is of legal age and a U.S. citizen. At the time of the

incident she was residing in Hartselle, Alabama.

      2.       Defendant Marcus Adams was employed by the City of Madison as a

police officer at all times relevant to the allegations in this complaint and is a resident

and citizen of the state of Alabama. He is sued in his individual capacity.

                                          Facts

      3.       On or about December 19, 2018, defendant Adams, in his capacity as an

investigator with the Madison Police Department, arrested Boyette without a warrant

and without probable cause and booked her into the Madison County Jail.

      4.       Boyette bonded out.
           Case 5:19-cv-01802-LCB Document 17 Filed 01/16/20 Page 2 of 8




      5.       Defendant arrested Boyette on two counts of felony child abuse under

Alabama Code § 26-15-3, which provides as follows: “A responsible person, as

defined in Section 26-15-2, who shall torture, willfully abuse, cruelly beat, or

otherwise willfully maltreat any child under the age of 18 years shall, on conviction,

be guilty of a Class C felony” (emphasis added).

      6.       In fact, defendant caused Boyette to be arrested twice.

      7.       After arresting Boyette and booking her into the Madison County Jail,

defendant realized or was informed that he filed the charges in the wrong county, as

Boyette lived in Limestone County.

      8.       Rather than having the case transferred to Limestone County or otherwise

taking steps so that Boyette would not have to go to jail and bond out a second time,

defendant, on or about April 12, 2019, caused an arrest warrant for Boyette to be

issued in Limestone County, Alabama.

      9.       Defendant intentionally misrepresented incriminating facts to a

magistrate and intentionally failed and refused to disclose exculpatory facts (as

explained below) and thereby caused a warrant to be issued for Boyett’s arrest and

caused Boyette to be arrested a second time, despite the absence of probable cause.

      10.      Boyette was taken into custody on or about April 12, 2019, and forced

to bond out again, this time from the Limestone County Jail.

                                           2
        Case 5:19-cv-01802-LCB Document 17 Filed 01/16/20 Page 3 of 8


      11.   At the preliminary hearing on May 31, 2019, Limestone County District

Judge Matthew Huggins, reviewing the same evidence purportedly relied upon by

defendant Adams, found there was no probable cause for the charges and dismissed

them. See Exhibit A (attached).

      12.   The evidence, including a medical examination and an interview of

plaintiff’s son, showed there was no abuse.

      13.   Further, Adams intentionally failed and refused to follow standard

procedures regarding the matter.

      14.   Rather than have the case reviewed by the local multi-disciplinary team

and then, if the team believed there was probable cause, presented to a grand jury,

Adams acted on his own.

      15.   Defendant Adams not only acted on his own; he intentionally

manufactured probable cause.

      16.   Defendant Adams refused to interview any of the many witnesses who

were available to confirm that Boyette never abused her son.

      17.   Defendant Adams knew the charges were likely related to an ongoing

“high conflict” custody dispute between Boyette and her son’s father.

      18.   Because the charges arose from a “high conflict” custody situation,

defendant Adams had an even higher duty to investigate.

      19.   Rather than investigate, Adams manufactured probable cause.

                                         3
        Case 5:19-cv-01802-LCB Document 17 Filed 01/16/20 Page 4 of 8


      20.    In bringing the charges, defendant Adams falsely represented that the son

accused Boyette of beating him and leaving bruises on the son’s hip and lower back.

In fact, the son denied any abuse, saying multiple times he had only been “spanked”

(without injury) on his butt with a small paddle. The medical examination confirmed

there was no abuse.

      21.    The consequences of the false arrest have been terrible for Boyette and

included, but were not limited to, being placed on administrative leave from her job

as a bus driver for special education students. Boyette’s ex-husband even used the

arrests and criminal charges to get a protection from abuse order against plaintiff

(since dissolved) and to seek a modification of the custody order.

            Count I - 42 U.S.C. § 1983 - Illegal Seizure / False Arrest

      22.    On or about December 19, 2018, defendant Adams, acting under color

of law within the meaning of 42 U.S.C. § 1983, seized Boyette without probable

cause, thereby depriving Boyette of her rights under the Fourth and Fourteenth

Amendments to the Constitution of the United States in violation of 42 U.S.C. § 1983.

Specifically, defendant violated Boyette’s right to be free from unlawful seizure.

      23.    Defendant acted with malice or reckless indifference to Boyette’s

constitutional rights.

      24.    As a result of the conduct of defendant, Boyette has been caused to suffer

emotional injuries and damages and has been caused to incur expenses, including

                                          4
         Case 5:19-cv-01802-LCB Document 17 Filed 01/16/20 Page 5 of 8


attorney’s fees and other costs of litigation.

             Count II - 42 U.S.C. § 1983 - Illegal Seizure / False Arrest

       25.    On or about April 12, 2019, defendant Adams, acting under color of law

within the meaning of 42 U.S.C. § 1983, by intentionally misrepresenting

incriminating facts to a magistrate and intentionally failing and refusing to disclose

exculpatory facts, caused a warrant to be issued for Boyette and caused Boyette to be

arrested, despite the absence of probable cause, thereby depriving Boyette of her

rights under the Fourth and Fourteenth Amendments to the Constitution of the United

States in violation of 42 U.S.C. § 1983. Specifically, defendant violated Boyette’s

right to be free from unlawful seizure.

       26.    Defendant acted with malice or reckless indifference to Boyette’s

constitutional rights.

       27.    As a result of the conduct of defendant, Boyette has been caused to suffer

emotional injuries and damages and has been caused to incur expenses, including

attorney’s fees and other costs of litigation.

             Count III - State Law - False Arrest / False Imprisonment

       28.    On or about December 19, 2018, defendant Adams seized Boyette

without probable cause.

       29.    The conduct of defendant was either negligent, wanton, malicious,

willful, or in bad faith.

                                           5
         Case 5:19-cv-01802-LCB Document 17 Filed 01/16/20 Page 6 of 8


       30.    As a result of the conduct of defendant, Boyette has been caused to suffer

emotional injuries and damages and has been caused to incur expenses, including

attorney’s fees and other costs of litigation.

             Count IV - State Law - False Arrest / False Imprisonment

       31.    On or about April 12, 2019, defendant Adams, by intentionally

misrepresenting incriminating facts to a magistrate and intentionally failing and

refusing to disclose exculpatory facts, caused a warrant to be issued for Boyette and

caused Boyette to be arrested, despite the absence of probable cause.

       32.    The conduct of defendant was either negligent, wanton, malicious,

willful, or in bad faith.

       33.    As a result of the conduct of defendant, Boyette has been caused to suffer

emotional injuries and damages and has been caused to incur expenses, including

attorney’s fees and other costs of litigation.

                                    Other Matters

       34.    All conditions precedent to the bringing of this suit have occurred.

                                     Relief Sought

       35.    As relief, plaintiff seeks the following:

              a.     That plaintiff be awarded such compensatory damages as a jury
                     shall determine from the evidence plaintiff is entitled to recover;

              b.     That plaintiff be awarded against the individual defendants only
                     such punitive damages as a jury shall determine from the evidence

                                           6
       Case 5:19-cv-01802-LCB Document 17 Filed 01/16/20 Page 7 of 8


                 plaintiff is entitled to recover;

           a.    That plaintiff be awarded prejudgment and postjudgment interest
                 at the highest rates allowed by law;

           b.    That plaintiff be awarded the costs of this action, plaintiff’s
                 reasonable attorney’s fees, and plaintiff’s reasonable expert
                 witness fees;

           e.    That plaintiff be awarded such other and further relief to which
                 plaintiff is justly entitled.

Dated: January 3, 2020.




                                         7
         Case 5:19-cv-01802-LCB Document 17 Filed 01/16/20 Page 8 of 8


                                            Respectfully submitted,


                                            /s Henry F. (Hank) Sherrod III
                                            Henry F. (Hank) Sherrod III
                                            No. ASB-1200-D63H
                                            HENRY F. SHERROD III, P.C.
                                            119 South Court Street
                                            Florence, Alabama 35630
                                            Phone: 256-764-4141
                                            Fax: 877-684-0802
                                            Email: hank@alcivilrights.com

                                            Attorney for Plaintiff

                                     Jury Demand

      Plaintiff requests a trial by jury.


                                            s/ Henry F. (Hank) Sherrod III


                           CERTIFICATE OF SERVICE

        I hereby certify that on January 3, 2020, I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF system, which will send notification of such
filing to counsel of record.


                                            s/ Henry F. (Hank) Sherrod III




                                              8
